Exhibit 10.1

 

September 13, 2005

 

Mr. Thomas Hess, CPA

 

Dear Mr. Hess:

 

On behalf of Adolor Corporation (the “Company”), we would like to offer you the
position of Vice President, Finance and Chief Financial Officer reporting
directly to Michael Dougherty, Senior Vice President and Chief Operating
Officer. This offer is contingent upon our receipt of employment and education
references that meet our standards of acceptability as well as:

 

  a) The completion of a satisfactory criminal and credit background check (in
compliance with the Fair Credit Reporting Act)

 

  b) The completion of a successful pre-employment drug screening. The drug test
must be completed within 5 days of the employment letter date. Please visit
www.questdiagnostics.com for directions and contact information for the local
Quest Diagnostics Patient Service Centers in your area. Please call to schedule
an appointment for your drug screen and bring the enclosed Custody and Control
Form with you to your appointment.

 

  c) Successful verification of your signed certification that you are not an
Ineligible Person as defined in the Adolor Corporation Certification List of
Parties Excluded From Federal Programs.

 

In this position, you will receive a base salary of $16,250 per month, the
equivalent of $195,000 on an annual basis, subject to the normal payroll
withholding taxes in accordance with the Company’s customary practices. Adolor’s
current pay practice is to make direct payroll deposits on alternate Fridays.

 

Benefits

 

As a full time employee, you will be eligible to participate in the Company’s
employee benefit programs. Currently these benefits include:

 

  •   Medical, prescription, and vision benefits through Blue Cross/Blue
Shield’s Personal Choice plan or Keystone plan, and dental insurance coverage
through MetLife. As is the current practice in our industry, we ask that
employees contribute a portion of the medical and dental insurance premiums.
Your medical and dental insurance will be effective on the first day of the
month following your start date.

 

  •   Short Term Disability and Long Term Disability insurance, at no cost to
you. These benefits are effective the first day of your employment.

 

  •   A company paid term life insurance plan equivalent to twice your annual
salary up to a maximum of $400,000, at no cost to you. This benefit is effective
the first day of your employment.



--------------------------------------------------------------------------------

  •   A 401(k) Retirement Savings Plan is available through The Principal Life
Insurance Company to all employees on the first day of the month following
enrollment and once you meet the plan requirements. The 401(k) Plan is provided
to help you prepare for your retirement through pre-tax savings. The Company
will make matching contributions to your 401(k) account according to the plan
provisions.

 

  •   Twenty (20) days of vacation on an annual basis. Every month you will
accrue one twelfth of your annual vacation amount for use throughout the year.
As a new hire, your vacation accrual will be pro-rated your first year based on
your hire date.

 

  •   Eight (8) company holidays, and two (2) floating holidays per calendar
year that can be scheduled by you. You will be eligible for all company holidays
that follow your start date.

 

  •   Access to an Employee Resource Program for you and your eligible
dependents.

 

You should be aware that benefits are subject to change at the discretion of the
Company.

 

Incentive Compensation

 

You may also be eligible to participate in the Adolor Corporation Incentive
Compensation Plan in the 2005 Performance Year; a copy of the Plan is attached.
Bonuses are discretionary, and are subject to the approval of the Board of
Directors. Your annual bonus target will be 25% of your base salary based on
your performance against individual objectives and the achievement of company
milestones. Your incentive bonus payment for the 2005 performance year will be
pro-rated 50%. These bonus payments are currently paid out shortly following
year-end and you must be employed by the company to receive any bonus.

 

Annual Performance Review

 

Your individual performance will be evaluated during our 2005 annual review
process. Currently, our annual review process takes place at the end of each
calendar year, followed by the merit increase process in January. You will
receive a review during our 2005 Performance Review cycle, which may include a
review of your cash compensation and stock options. As a new hire, your merit
increase may be pro-rated your first year based on your hire date.

 

Stock Option Program

 

Upon joining the Company, you will have the opportunity to participate in the
Company’s stock option program. Subject to the approval of the Compensation
Committee, you will be offered an option to purchase 50,000 shares of Adolor’s
common stock. These options will be subject to the terms of Adolor Corporation’s
2003 Stock-Based Incentive Compensation Plan (“Plan”). A copy of the Plan is
attached for your reference. The options will be Incentive Stock Options to the
maximum extent available under tax regulations and your right to purchase the
stock (exercise a portion of the option) will vest in equal monthly amounts over
a 48-month period commencing on your start date, subject to an initial three
month waiting period.

 

At the time of the annual review, if your performance is satisfactory or better,
you will be considered for additional discretionary option grants.



--------------------------------------------------------------------------------

Adolor Stock

 

Please note that under Adolor’s Policy concerning Trading in Securities and
Conflicts of Interest (Policy #LGL002) employees are not permitted to purchase
or sell shares of Adolor stock without written pre-approval from the office of
the General Counsel.

 

Severance Agreement

 

You will be eligible to participate in the Adolor Corporation Executive
Severance Pay Program. Please refer to the enclosed Executive Severance Pay
Program document for the terms and conditions governing this Program. Any
payments under this Program would be subject to your signing a general release
in form and substance acceptable to the Company.

 

Miscellaneous Items

 

You will receive a Company laptop and either a Blackberry or a Company cell
phone that is paid monthly by Adolor with the understanding that you comply with
the Company Policy regarding its use.

 

Conditions of Employment

 

As a condition of employment with the company, which you understand to be
at-will employment, we require that you sign the enclosed Employee
Noncompetition, Nondisclosure and Development Agreement and return it to me.
This offer will expire at 5:00 p.m. on Tuesday September 20, 2005 unless you
accept it prior to that time. If you wish to accept this offer based on the
terms defined in this letter, please call me at 484-595-1975. Please sign, date,
and return the enclosed copy together with the signed Employee Noncompetition,
Nondisclosure and Development Agreement in the envelope enclosed. Please do not
fax either of these documents to Adolor.

 

Mr. Hess, we sincerely hope that you will accept our offer and we are eager to
have you join Adolor Corporation. We would anticipate, if you accept our offer,
that your employment would begin on a mutually agreed upon date on or before
October 31, 2005. We are looking forward to working with you and supporting you
in your work so that your contributions lead the Company to even greater future
success.

 

Please feel free to call me if you have any questions about this offer or any
other aspect of Adolor.

 

Sincerely,

/s/    ALEXANDER A. DIGIACOMO         Alexander A. DiGiacomo Associate Director,
Human Resources

 

I acknowledge receipt of this offer and understand that I will be an at-will
employee and that this offer letter does not constitute an employment contract.

 

/s/    THOMAS HESS               9-16-05

Signature

      Date



--------------------------------------------------------------------------------

Please provide the following information for Human Resources Use ONLY

 

        -        -                

   ___________    ________________________________ Social Security #   
Middle Initial    Anticipated Start Date